DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Bennett (US 2,985,031) discloses: 	a throttle pedal assembly comprising: a base (20); a pedal (38) pivotably mounted on the base; and a gear set (30/54) coupled to the pedal, the gear set having a throttle plate (30) with a cable terminal attachment location. However, Bennett does not disclose that the gear set is disposed within a gear box, that the throttle plate (30) is a throttle wheel (which requires a circular shape), or that there are a plurality of throttle cable terminal attachment locations and a plurality of throttle cable mounting locations, as required by Claim 1. Furthermore, there is insufficient motivation to provide Bennett with the deficient limitations, and thus Claim 1 is considered unobvious over Bennett.
Owen (US 2011/0289666) discloses: a pedal assembly comprising: a pedal (38); and a gear box (12) coupled to the pedal, the gear box having a wheel (40) with a cable terminal attachment location. However, Owen does not disclose: that the pedal assembly is a throttle pedal assembly (as the pedal is utilized with a toilet and not within a vehicle), that there is a separate, distinct base from the gear box, or that there are a 
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656